Citation Nr: 0721116	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-01 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right great toe contusion.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, claimed as secondary to residuals of 
a right great toe contusion.

3.  Entitlement to a permanent and total rating for 
nonservice-connected pension benefits purposes, to include 
under the provisions of 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in May 2005 
and January 2006.  In the May 2006 rating action, the RO 
denied the veteran's claims for service connection for 
residuals of a right great toe contusion and for degenerative 
joint disease of the left hip, claimed as secondary to 
residuals of a right great toe contusion.  In October 2005, 
the veteran filed a notice of disagreement (NOD), and the RO 
issued a statement of the case (SOC) in January 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later the same month.

In the January 2006 rating action, the RO denied entitlement 
to nonservice connected pension benefits.  Later the same 
month, the veteran filed an NOD, and the RO issued an SOC in 
May 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later the same 
month.

In November 2006, the veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge (VLJ) at the RO; a copy of the transcript is of record.

The Board's decision on the claims for service connection is 
set forth below.  The claim for nonservice-connected pension 
benefits is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Although the veteran was treated for a right great toe 
contusion in service, competent and persuasive medical 
evidence establishes that there were no lasting residuals of 
that contusion, that the first clinical evidence and 
diagnosis of arthritis of the right great toe was more than 
30 years after service discharge, and that there is not 
likely a medical relationship between any current right great 
toe disability and military service.

3.  As service connection for residuals of a right great toe 
contusion has not been established, there is no legal basis 
for a grant of service connection for degenerative joint 
disease of the left hip secondary to residuals of a right 
great toe contusion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right great toe contusion are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  The claim for service connection for degenerative joint 
disease of the left hip, as secondary to residuals of a right 
great toe contusion, is without legal merit.  38 C.F.R. § 
3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the secondary service connection claim, the 
Board notes that the veteran has been furnished the legal 
authority governing the claim, and furnished the opportunity 
to provide information and evidence pertinent to the claim.  
Further, it appears that all evidence pertinent to the claim 
is of record.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant in connection with this claim.  As will be 
explained below, the claim for secondary service connection 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim service connection for residuals of a 
great right contusion, the Board notes that pre-rating 
letters dated in October 2004 and March 2005 provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The March 
2005 letter, in particular, notified the appellant to send in 
pertinent evidence in his possession.  Clearly, these letters 
meet Pelegrini's content of notice and timing requirements.  

While the appellant was not provided notice as to how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations until 
letters dated in March and June 2006, prior to his Board 
hearing in November 2006, the timing of this notice is shown 
to prejudice the appellant.  Because the Board's decision 
herein denies the veteran's claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and a private chiropractor's 
statement, as well as outpatient treatment records from the 
Boston VA Healthcare System and a VA examination report-to 
include opinions pertinent to the matters being decided on 
appeal-as well as the veteran's written statements and 
transcript of his oral testimony, also are of record..  In a 
March 2005 letter to the veteran, the RO requested that he 
sign and return a VA Form 21-4142, Authorization and Consent 
to Release Information, for private treatment records, but he 
did not comply.  Similarly, the VLJ held the record open for 
60 days following the hearing for additional information, but 
none was received.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2007) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering each claim in light of the above-noted legal 
authority, the Board finds that the record does not provide a 
basis for establishing service connection for residuals of a 
right great toe contusion or for degenerative joint disease 
of the left hip as secondary to claimed residuals of that 
contusion. 

A.  Residuals of a Right Great Toe Contusion

Service medical records reflect that, on the clinical portion 
of the veteran's September 1966 enlistment examination 
report, he was noted to have second degree pes planus.  After 
stubbing his toe against the bedpost when getting out of bed, 
he was treated for a torn right great toe nail in November 
and December 1968.  In May 1969, he reinjured his right great 
toe when he tripped into and stubbed his toe moving a barrel 
for which he was treated at the dispensary.  X-rays showed no 
fracture and were normal; the impression was sprain, right 
great toe.  On the medical history portion of his January 
1971 military discharge examination report, the veteran 
checked "no" for foot trouble and the examiner noted normal 
clinical findings for his feet.

During a January 2005 VA outpatient visit, the veteran 
complained of right foot pain which he related to an old 
trauma.

On VA examination in March 2005, the veteran reported that he 
injured his right foot in 1969 when a barrel was dropped on 
his foot; that his boot was cut, that no x-rays were taken, 
and that he was returned to perform his regular duties.  He 
complained of significant pain in, and fatigability of, after 
walking on the right foot in the area of the first 
metatarsophalangeal (MTP) joint as well as pain in his right 
hip, adding that his pain prevented him from performing work 
as a builder.  The veteran also reported some swelling, 
weakness, and tenderness in the same area..  He denied the 
use of any orthopedic shoes or orthotics of any kind.  

The examiner noted that his review of the claim file and 
service medical records revealed that the veteran sustained a 
bruise or contusion to his right great toe in November 1968 
and May 1969.  The examiner indicated that, despite the 
veteran's statements to the contrary, in May 1969, x-rays 
performed on his right great toe were normal, and that, 
except for a statement from a private chiropractor including 
July 2003 x-ray results, there are no records from May 1971 
to August 2004.  On examination, there was palpable exostosis 
overlying the first MTP head with hyperpigmentation overlying 
the dorsal medial aspect of the first MTP head and 
significant hallux rigidus with 0 degrees of dorsiflexion or 
plantar flexion at the right first MTP joint.  The veteran 
displayed a low arch morphology, bilaterally, with a pes 
planus foot type, bilaterally, and a mild calcaneal valgus on 
the right side.  No significant edema of either of the lower 
extremities was noted.  X-rays of the right foot revealed 
dorsal spurring of the first metatarsal with significant 
joint space narrowing indicative of degenerative joint 
disease.  There also was interphalangeal (IP) joint 
subluxation as well as medial deviation of digits 2 through 5 
at the MTP joint and a short proximal phalanx of note on the 
right foot.  The left foot also showed joint space narrowing 
at the first MTP joint.  Both feet reflected talonavicular as 
well as navicular cuneiform degenerative joint disease with a 
low calcaneal inclination angle.  

The impression was hallux rigidus with degenerative joint 
disease of the right first MTP joint as well as a pes planus 
foot type with midfoot degenerative joint disease, 
bilaterally.  The examiner opined that it was unlikely, if 
there was no fracture in May 1969 (as x-rays were normal), 
when the veteran sustained what was considered a bruise or 
contusion, that significant arthritis as what was seen on his 
current x-rays would ensue from this injury in 1969.  The 
examiner added that the veteran has a pes planus foot type, 
which would exacerbate a bunion deformity, that is, hallux 
valgus deformity and also exacerbate the initiation of hallux 
limitus/rigidus, and would also increase the propensity of 
possible arthritic change in the first MTP joint as well as 
the midfoot.  Furthermore, the veteran's left foot also 
displayed similar changes, though not as severe as the right, 
and that this would lead to the conclusion that likely 
bilateral arthritic changes was occurring in both feet, which 
would support the concept that the initial injury did not 
exacerbate or initiate the hallux rigidus change in the right 
great toe.  The examiner disagreed with the private 
chiropractor's opinion that the veteran's left hip disability 
was caused by or a result of his right foot injury, stating 
that one cannot solely attribute right first MTP joint 
arthritis or hallux rigidus to the formation of severe 
degenerative joint disease of the hip.  Since the veteran 
showed changes in both feet, the examiner could not concur 
with the statement that the original injury caused hip 
arthritis, especially light of the fact that a the time that 
the injury was initially evaluated, it was diagnosed as a 
bruise/contusion and x-rays were negative for any fracture 
and were read as normal.

VA medical records and a November 2005 VA general medical 
examination report show that the veteran had a severe boney 
deformity and arthritis of the right foot; that he eventually 
underwent reconstruction of the right great toe with fusion 
in September 2005; and that he had a postoperative infection 
in October 2005 which required hospitalization.  

During his Board testimony, the veteran reiterated that he 
felt that his in-service right great toe injury led to his 
current right great toe and left hip disabilities.  He 
indicated that a doctor told him that his left hip was worn 
because of his right great toe injury.  However, as explained 
below, the record does not establish a medical nexus between 
the veteran's service and the right great toe disability 
diagnosed post service.  

Although the veteran was treated for a right great toe 
bruise/contusion in service, May 1969 x-rays showed no 
fracture and were normal.  The veteran's January 1971 
separation examination report reflects that his feet were 
normal on examination and he did not complain of any foot 
problems.  The Board notes that the veteran reported, during 
the March 2005 VA examination, that he had dropped a barrel 
on his foot, but his service medical records show that he 
stubbed his toe.  The March 2005 examiner concluded that 
there were no lasting residuals of that contusion and that 
first clinical evidence and diagnosis of arthritis of the 
right great toe was shown more than 30 years after service 
discharge, as there are no medical records from May 1971 to 
2004 in the record.  The first documented medical evidence of 
a right great toe disability is in 2005.  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000). 

Moreover, the only competent opinion addressing the etiology 
of the veteran's right great toe disability weighs against 
the claim.  The March 2005 VA examiner reviewed the veteran's 
claims file-to include service medical records noting second 
degree pes planus upon entry in service-as well as the 
veteran's complaints and description of trauma, both during 
and after service.  As noted above, the examiner concluded 
that the veteran's right great toe disability was caused by 
exacerbation of his bilateral pes planus and that there were 
no residuals noted in the veteran's service medical records 
after May 1969.  Therefore, the veteran's right great toe 
disability is not related to service nor was arthritis shown 
to have its onset within one year after service discharge.  
This opinion constitutes the only competent opinion to 
address the relationship between the veteran's current right 
great toe disability and service, and neither the veteran nor 
his representative has identified, presented, or alluded to 
the existence of a contrary medical opinion-i.e., one that, 
in fact, establishes a relationship between his current right 
great toe disability and service.  The Board emphasizes that 
the veteran's assertions as to what a physician purportedly 
told him pertaining to the existence of such a relationship 
does not constitute competent medical evidence to support the 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

On the question of medical nexus, the Board also observes, as 
a final point, that the veteran's service personnel records 
do not show that he served in the Republic of Vietnam during 
the Vietnam Era.  Although he received some medals, neither 
the medals nor the veteran's DD Form 214, Report of Transfer 
or Discharge, reflecting a military occupational specialty 
(MOS) as a radio communications analysis specialist with the 
Air Force, indicate that the veteran was involved in combat.  
Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002), which lowers the burden of proof for combat veterans, 
are not applicable.  However, the Board points out that, even 
if participation in combat was shown, 38 U.S.C.A. § 1154 does 
not alter the fundamental requirements of a current 
disability, and of medical nexus between that disability and 
service.  See, e.g., Kessel v. West, 13 Vet. App. 9 (1999).  
See also Caeser v. West, 195 F.3rd 1373 (Fed. Cir. 1999) 
citing Collette v. Brown, 82 F.3rd 389 (1996).  In this case, 
as explained above, there simply is no competent medical 
evidence to show that the veteran's current right great toe 
disability is medically related to his active military 
service, and the only medical opinion on that point weighs 
against the claim. 

In addition to the medical evidence, the Board has considered 
the veteran's own testimony and statements, as well as his 
representative's assertions, advanced on his behalf, that his 
current right great toe disability is related to a contusion 
sustained during his military service.  While the Board does 
not doubt the sincerity of their beliefs, as laypersons 
without the appropriate medical training and expertise, 
neither is competent to provide a probative opinion on a 
medical matter, such as the medical relationship, if any, 
between a specific disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under the circumstances of this case, the Board finds that 
the claim for service connection for residuals of a right 
great toe contusion must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Hip Disability

In seeking service connection for degenerative joint disease 
of the left hip, the veteran and his representative have 
consistently asserted that this disability is secondary to 
residuals of a right great toe contusion.  Along with his 
claim for service connection for residuals of a right great 
toe contusion, the veteran submitted a statement from a 
private chiropractor dated in August 2004.  In that 
statement, the chiropractor opined that with a reasonable 
degree of medical certainty that the injury to the right 
first MTP is the primary cause of both the veteran's 
myofascial pain and the arthritic degeneration in his left 
hip.  In support of this opinion, the chiropractor noted that 
absence of first MTP dorsiflexion forces elevation of the 
ipsilateral hip with concurrent over-activation of 
contralateral lateral hip stabilizers, which for the 
contralateral hip into abduction; that ambulation with such a 
gait over years will cause both chronic myofascial pain in 
contralateral gluteus medius, gluteus minimus and piriformis 
muscles and arthritic degeneration of the hip (confirmed by 
radiographic findings in July 2003).

However, in view of the Board's decision denying service 
connection for residuals of a right great toe contusion, as 
noted above, there is no legal basis for granting service 
connection for degenerative joint disease of the left hip as 
secondary to residuals of a right great toe contusion.  
Where, as here, service connection for the primary disability 
has been denied, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.

Under these circumstances, the Board must deny the claim for 
secondary service connection for degenerative joint disease 
of the left hip as without legal merit or as lacking 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for residuals of a right great toe 
contusion is denied.

Service connection for degenerative joint disease of the left 
hip, claimed as secondary to residuals of a right great toe 
contusion, is denied.


REMAND

The Board finds that additional RO action on the claim for a 
permanent and total rating for nonservice-connected pension 
benefits, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is warranted.

The veteran has asserted that he is entitled to a total and 
permanent rating on the basis that he is unable, due to 
physical disabilities, to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502(a)(West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.17 (2006).

In this case, the RO has assigned a 10 percent rating for 
degenerative joint disease of the left hip and a 
noncompensable rating for residuals of a right great toe 
contusion (all nonservice-connected disabilities).  The 
veteran underwent a VA general medical examination in 
November 2005.  The records reflect, however, that the RO has 
not evaluated each and every disability as is required by 
law.  See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
("Before a total and permanent disability rating can be 
awarded, an evaluation must be performed under the [VA's] 
Schedule for Rating Disabilities, to determine the percentage 
of impairment caused by each disability.").  VA medical 
records, to include radiological and examination reports, 
reflect that the veteran has hypertension, bilateral pes 
planus, and degenerative joint disease of the left and right 
MTP joints and of the right IP joint of the great toes and 
has complained of left knee pain.  

Medical assessment as to the severity of each of these 
disabilities would be helpful in the RO's evaluation of all 
pertinent disabilities in determining the veteran's 
entitlement to a permanent and total rating for pension 
purposes.  The RO should also obtain an opinion assessing the 
extent to which the combined effects of the veteran's 
disabilities (excluding the effects of substance abuse or any 
other disability considered to be due to willful misconduct), 
has impacted the veteran's ability to work.

Accordingly, the RO should arrange the veteran to undergo 
further medical examination, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to the examination, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim remaining on appeal.    The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested  above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
general medical examination, by a 
physician, for his various disabilities.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, to include a copy of 
this REMAND, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail. 

The examiner should examine the veteran 
for all current disabilities.  After 
examination and review of the record, the 
examiner should (a) provide an assessment 
of the severity for the following 
disabilities: hypertension, left knee 
pain, bilateral pes planus, and 
degenerative joint disease of the left 
and right metatarsophalangeal (MTP) 
joints and of the right interphalangeal 
(IP) joints of the great toes; and (b) 
offer an opinion, consistent with sound 
medical principles, as to whether, 
excluding any impairment due to any 
current substance abuse, the combined 
effects of the veteran's disabilities 
render him permanently and totally 
disabled.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of all notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
permanent and total disability rating for 
pension purposes, to include under the 
provisions of 38 C.F.R. § 3.321(b)(2), in 
light of all pertinent evidence and legal 
authority.  The RO should provide the 
veteran with a new rating decision 
reflecting evaluation of all of his 
disabilities.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes clear reasons and bases 
for its determinations, and afford him 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


